DETAILED ACTION
This action is responsive to communications filed 19 September 2022.
Claims 2, 9 and 14 remain canceled.
Claims 1, 3-8, 10-13 and 15-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objections to the claims have been withdrawn in view of amendments.
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues in substance:
The Examiner is using improper hindsight reconstruction to arrive at the invention recited in claim 1. See Remarks pages 10-12.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In this case, Applicant denotes that there is no suggestion in Cheng or any of the other art of record or performing the process of Cheng on signals received from different content sources because there is simply no reason to do that in Cheng where the process begins with a combined a/v data signal, and further that in Oklejas there is no reason to use time-stamping.
The Examiner respectfully disagrees to Applicant’s argument (A), in example, Oklejas discloses and/or teaches the following:
[col. 2, ls. 47-53] “… hybrid audio and video system 10 for providing video and/or audio to a display 12 … at least one camera 16, at least one microphone 18, a source of a second video and/or audio feed 20 …”
[col. 2, ls. 54-64] “… at least one camera 16 is located at a respective location 24 and provides a first video feed of a subject 26 at the respective location 24. The microphone 18 may also be located at the location 24 … but may instead be located at some other location … plurality of cameras … plurality of microphones … plurality of respective locations … for providing first video/audio feeds of a respective plurality of subjects …”	[col. 2, ls. 65-col. 3, ls. 15] “… control node 22 may be located at a central location 28, such as a central studio … coupled to the at least one camera 16, the microphone 18, and the second video and/or audio source 20 … provides an output signal including a user video/audio feed … based on the first video feed, the first audio feed, and the second video and/or audio feed … automatically and/or manually mixes them, resulting in various output feeds to be delivered … according to predetermined rules …”
[col. 3, ls. 16-30] “… selecting between channels or feed, or selecting a video-on-demand option … and/or creating custom feeds by combining various video and/r audio feeds to create the desired effect … presented on respective display 12A, 12B, …, 12Z.”
As such, the system of Oklejas discloses and/or teaches an integration device comprising an integrator (i.e. control node, such as located at a central location) that receives streams from multiple sources, e.g. first/second a/v endpoint for first/second content source (i.e. based on received feeds, which may be video, audio, or both, from various microphones, cameras, or a “second” a/v, in this case 16A/18A may be one feed, 16B/18B may be another feed, etc.) to merge the streams (i.e. mixing to provide output feed) to be output to a third/fourth a/v endpoint coupled with the integrator (i.e. output from central location to various displays). 
Although Oklejas discloses and/or teaches mixing various feeds to generate an output, Oklejas does not explicitly discuss time-stamping data nor reducing an offset between a presentation of the combined data stream on the first and second output device based on simultaneously outputting.
However, Cheng discloses and/or teaches:
[0048] “… extract an image signal and an audio signal within a same time interval using the image capturing device 113 and the audio receiving device 115 respectively so as to generate video data and audio data …”
[0051] “… generates the video data and the audio data, it would convert the time interval to timestamp data … generate the timestamp data according to the time interval and a packet sequence number … time interval includes information such as date and time … packet sequence number is a sequence number assigned to a packet to be generated in chronological order.”
[0052] “… integrate the audio data, the video data, and the timestamp data into transmission data… ”
[0057] “… play the first video data and the first audio data corresponding to the time interval and the packet serial number recorded in the corresponding first timestamp to ensure that the first transmission data arrives in a timely manner for audio to video synchronization without being affected by collision or routing problems ….”
[0063] “… concurrently process first transmission data obtained from a first source and second transmission data obtained from a second source …”
[0065] “ … concurrently playing the first video data in the first audio-video packet and the second video data in the second audio-video packet by a multi-window or a pop-up play by using the screen 11 … play audio data integrated from the first audio data in the first audio-video packet and the second audio data in the second audio-video packet …”
[0089] “… integrate and play the host audio data and the client audio data as well as play the host video data and the client video data … could also obtain the client transmission data from the client device 910A and the client device 910B, integrate and play the client audio data of the two devices as well as play the client video data of the two devices …”
As such, the system of Cheng discloses and/or teaches receiving multiple streams from multiple content sources (i.e. first/second source of transmission data) that is merged into a combined data stream (i.e. integrate the audio data/ video data, and timestamp data) where time-stamping the first a/v data stream (i.e. generate timestamp data according to the time interval and a packet sequence number) and second a/v data stream as they are received (i.e. generate timestamp data according to the time interval and a packet sequence number from a second source of data), and correlate a timing of the first/second a/v data streams during the merger based in part on the time-stamping of said data streams (i.e. concurrently processing first transmission data and second transmission data such as by time stamps), such as to simultaneously output the combined data stream (i.e. to concurrently play first and second video data and integrated first and second audio data). 
Further, Examiner disagrees that Cheng starts off with a combined a/v signal, and splits said signal to later recombine said signal. One can clearly see that Cheng receives feeds from various sources as audio and/or video data in a given time interval, and then time-stamps are generated from the time interval data and a packet sequence number, and further the data is generated for transmission from the received data as well as time-stamp data, such as for delivery to clients in a synchronous manner. Cheng merely discusses two options to generate data for transmission, a single packet of audio data and another packet of video data, or combined, however not limited thereto.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas in view of Cheng to have incorporated time-stamping as a means for mixing various feeds in a time-correlated manner. One of ordinary skill in the art would have been motivated to do so to concurrently process and concurrently play data received from multiple streams such as for audio to video synchronization without being affected by collision or routing problems (Cheng, see at least [0057] [0063] [0065]).
One would have found the modification of said references obvious as the combination of Oklejas in view of Cheng would have at least combined prior art elements according to known methods to yield predictable results, such as a substitution of one known element for another (e.g. the mixing of Oklejas, though not explicitly utilizing time-stamping, wherein the mixing of Cheng by time-stamping). Further, time-stamping is a known technique used to improve the similar systems, e.g. merging sources of input data to generate output data in such as a way to synchronize data without being affected by collision or routing problems, such as by using time-stamps accordingly. It would have also been obvious to try time-stamping as part of Oklejas’ system for similar reasons thereof, and furthermore as set forth above as taught, suggested or motivated by Cheng’s disclosure such as for synchronization without being affected by collision or routing problems. See MPEP 2143.
Examiner further would like to point out that the rational may be in a reference, or reasoned from common knowledge in the art, scientific principles, art-recognized equivalents, or legal precedent, and that the strongest rationale for combining references is a recognition, whether expressly or impliedly in the prior art, e.g. does not need to be expressly, there exists a motivation to combine prior art references even absent any hint of suggestion in the references themselves. See MPEP 2144.
Although Oklejas-Cheng would have disclosed and/or taught the system as set forth above, they do not explicitly discuss reducing an offset between a presentation of the combined data stream on the first and second output device based on simultaneously outputting.
However, Morrison discloses and/or teaches:
[0075] “… streams of clients will be offset until they are in sync with the streams of the furthest client.”
[0076] “… time stamp to the Tony’s client application and then to each participant in the session … pass all time stamps to the other clients in the session.”
[0077] “… reference time stamp will be synchronized to the time reference from Tony’s client application … set the pace for the master metronome to determine the delays or increases the pace at which the participants play.”
[0078] “… synchronize their multimedia streams …”
[0100] “… synchronous delivery and playback of three or more electronic audio or video files from multiple clients …”
[0105] “… synchronizes streams based on the offset NTP timestamps of each client so that the streams arrive at each client in sync …”
[0106] “… aligns the streams with the other clients’ streams and then returns the stream simultaneously to all clients.”
As such, the system of Morrison discloses and/or teaches simultaneously outputting (i.e. synchronizes streams/returning streams simultaneously) a combined data stream (i.e. multimedia) to multiple output devices to reduce an offset between presentation at said devices (i.e. play at clients).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas-Cheng in view of Morrison to have simultaneously outputted the combined data stream to reduce an offset between a presentation of the combined data stream on the first and second output device. One of ordinary skill in the art would have been motivated to do so to have streams arrive at each client in sync and for synchronous delivery and playback (Morrison, see at least [0100] [0105]).
One would have found the modification of said references obvious as the combination of Oklejas-Cheng in view of Morrison would have at least combined prior art elements according to known methods to yield predictable results, such as a substitution of one known element for another (e.g. outputting by Oklejas-Cheng in sync of a combined stream; however, also outputting other mixed streams to other clients in sync). Further, time-stamping is a known technique used to improve the similar systems, e.g. setting a pace for the system to determine delays or increases for the pace at which the participants play, such as to synchronize delivery and playback. It would have also been obvious to try time-stamping as part of Oklejas-Cheng’s system for similar reasons thereof, and furthermore as set forth above as taught, suggested or motivated by Morrison’s disclosure such as for synchronization for delivery and playback. 
Therefore, for at least the foregoing reasons above, the combination of Oklejas-Cheng-Morrison would have not been improper hindsight and the disclosures and/or teachings as well as the recognitions, suggestions and/or motivations to combine would have been permissible.
There is no suggestion in Cheng or in any of the other art of record of performing the process of Cheng on signals received from different content sources. Further, there is no suggestion for time-stamping the data being obtained from cameras 16A-16N and/or microphones 18A-18N and the audio/video feed from the second source 20 because the two types of data are not intended to be correlated in time. See Remarks page 11.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In this case, for at least the same reasons set forth above, the Examiner respectfully disagrees to Applicant’s arguments (B). 
The present disclosure provides the only suggestion or motivation for time-correlating different types of signals from different types of content sources that were not originally intended to be combined when merging the signals into a combined signal. See Remarks page 11.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different types of content sources that were not originally intended to be combined) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In this case, for also at least the same reasons set forth above, the Examiner respectfully disagrees to Applicant’s arguments (C). The integration of Oklejas-Cheng-Morrison would have enabled synchronicity in playback of various mixed streams for synchronicity in playback and delivery at multiple destinations for at least the same reasons set forth above, which may involve those originally not intended to be combined, e.g. wherein Oklejas further discloses:
[col. 3, ls. 16-col. 4, ls. 3] “… various scenes … no unfolding story to follow, or to miss …”
As such, the scenery in itself is whole and may be selected for aesthetically appealing qualities that was not originally intended to be sent with other audio or video data.
The further combination of their teachings with those of Morrison still do not teach each and every element received in independent claim 1. See Remarks pages 13-14.
For the same reasons set forth above, the Examiner respectfully disagrees to Applicant’s arguments (D).
The integration device recited in claim 1 as amended in the previously-filed response is not taught or suggested by the combined teachings of Oklejas, Cheng and Morrison for at least the reason that none of the art considered alone or in combination teach or suggest an integrator configured to perform the dual operations described above for the purposes described above, namely “integrator being configured to correlate a timing of the first a/v data stream and a timing of the second a/v data stream during the merger based at least in part on the time-stamping the first a/v data stream and the second a/v data stream” and “the integrator is configured to cause the third and fourth a/v endpoints to simultaneously output the combined data stream to the first remote output device and to the second output device to reduce an offset between a presentation of the combined data stream on the first remote output device and a presentation of the combined data stream on the second output device”. See Remarks page 14.
For the same reasons set forth above and repeated below, the Examiner respectfully disagrees to Applicant’s arguments (E). Furthermore, Oklejas at least discloses:
[col. 2, ls. 65-col. 3, ls. 15] “… control node … central location … central studio … receive various video/audio feeds automatically and/or manually mixes them, resulting in various output feeds to be delivered ….”
Cheng at least discloses:
[0052] “… processor 117 of the electronic device 100 would integrate the audio data, the video data, and the timestamp data …”
Morrison at least discloses:
[0059] “… synchronized streams can then be mixed individually and fed back to each of the clients …”
Wherein each of the arts disclose and/or teach integration/combination/merging/mixing of streams via some device.
Applicant submits that this rejection (e.g. claim 13) is improper for at least the reason that the Examiner has clearly resorted to impermissible hindsight reconstruction in combining the teachings of these references. See Remarks page 16.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Examiner respectfully disagrees to Applicant’s argument (F), in example, Ratmanski discloses and/or teaches the following:
[0013] “… delay loudspeaker signal corresponding to each conferencing device such that the playback at each near-end conferencing device is substantially simultaneous.”
[0043] “… delayed by a delay of 2D by delay block before being fed to the mic mixer 368. This 2D delay ensures that the microphone signals from each of the devices A, B, and C are delayed by the same amount before being mixed …”
[0061] “… Device A 701 receives premixed signals MIX-B 746 and MIX-C766 from Device B 703 and Device C 705, respectively … selective mixer MA 716 configured to select one or more of its input signals, mix the selected signals, and output the mixed signal to any one of its outputs … selects signals MIX-B 725, MIC-X 724, A2IN 718, and MIC-MIX 727 and mixes these signals to generate signal A1OUT 722 …”
[0062] “Similarly, conferencing device C 705 receives premixed signals MIX-A 726 and MIX-B 746 … generates signals C1OUT 761 and C2OUT 762 …”
As such, the system of Ratmanski discloses and/or teaches a system comprising multiple integration devices (i.e. Devices A, B, and C) that receive audio streams such as to merge them to form an output stream (i.e. A1OUT, C1OUT, etc., such as from their local inputs, as well as other pre-mixed inputs from other conferencing devices, e.g. MIX-B may be the third stream, e.g. combination of inputs of B of a first/second stream, and A2IN may be fourth stream, wherein mixed with MIX-B generates a fifth stream) and such as to simultaneously output them via delaying appropriately (i.e. offset reduction). Although Ratmanski disclose and/or teaches mixing various audio feeds to generate an output via multiple integration devices that may mix feeds received from other devices or combine multiple mixed feeds, Ratmanski does not explicitly discuss integration devices in different rooms, nor an interrupt system for an intercom system, nor reducing an offset between a presentation of a combined audio and visual data stream on the first and second output device based on simultaneously outputting, furthermore, Ratmanski also does not explicitly discuss audio and visual data. 
However, according to the claim language “audio/visual” one may interpret use of a slash for an “or”, see (Slash / |Writing | EnglishClub “slash is often used to indicate ‘or’”; Slash: Grammar Rules About How to Use a Slash – Grammarly “To Indicate Or”; etc.) wherein the claim does not explicitly require both audio and visual data. Wherein, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” further more “in light of the specification as it would be interpreted by one of ordinary skill in the art”. See MPEP 2111.
Furthermore, Applicant’s specification defines at least in the specification:
[0085] “… multimedia data, e.g. audio or visual …”
[0092] “… output a multimedia data stream, e.g. an audio track …”
As such, the claims may be interpreted as outputting a data stream, an audio track, comprised of audio inputs. Therefore Ratmanski would have at least disclosed and/or taught the integration device for receiving audio inputs to generate an audio output for at least the reasons set forth above.
Further, however, Root discloses and/or teaches:
[FIG. 4] audio systems in separate rooms
[0020] “… audio system 41A and 41B can be a room audio system or an audio conferencing system … antennas 57A installed in room 42A are referred to as an antenna group, with a different antenna group installed in each room 42A and 42B …”
[0022] “… in order for either of the audio systems 41A or 41B to operate to cancel acoustic echo from each of the microphone signals, it is necessary to synchronize the timing of the audio sampling functions running on all of the wireless microphones …”
[0023] “… each microphone, each antenna, each base station, the switch and the server … implement a timing synchronization protocol …”
[0030] “… receive one or more channels of audio information over the link 605 and the network interface 602, use the audio control function(s) 611 to mix two or more channels of audio information …”
[0035] “… selects a master clock to which at least some of the network device timing can be synchronized … include, among other things, a time stamp …”
As such, the system of Root discloses and/or teaches receiving multiple audio inputs from multiple rooms (i.e. Room 42A and 42B, etc.) via multiple integration devices (i.e. audio control base stations) so as to output a merged stream (i.e. mixed audio).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ratmanski in view of Root to have incorporated the integration devices into multiple rooms such as to mix various feeds and deliver them to systems displaced in various rooms. One of ordinary skill in the art would have been motivated to do so to synchronize timing of the audio sampling functions running on all of the wireless microphones as part of audio systems displaced in different rooms (Root, see at least [0017] [0020-0023] [0030] [0035]).
One would have found the modification of said references obvious as the combination of Ratmanski in view of Root would have at least combined prior art elements according to known methods to yield predictable results, such as a substitution of one known element for another (e.g. the audio integration devices from a large room for simultaneously outputting to near-end devices placed even further such as in separate rooms). Further, it would have also been obvious to attempt to replicate Ratmanski’s system across multiple rooms, so as to simultaneously output signals to near-end devices such that the conferencing devices are displaced in separate rooms, and further as set forth above as taught, suggested or motivated by Root’s disclose such as for synchronization across multiple rooms.
Although Ratmanski-Root would have disclose and/or taught the system as set forth above, they do not explicitly discuss an interrupt system for an intercom system, nor reducing an offset between a presentation of a combined audio and visual data stream on the first and second output device based on simultaneously outputting, furthermore, Ratmanski also does not explicitly discuss audio and visual data.
However, Bundy discloses:
[col. 1, ls. 36-59] “… extending functionality of a single room intercom/control system to another room …”
[col. 5, ls. 49-65] “… SIP can also be used to set up video and audio multicast meetings …”
[col. 7, ls. 38-61] “… priority can be given to the SIP call by muting the INFORMACAST broadcast … user may be able to manually select which call to give priority on a case-by-case basis …”
As such, the system of Bundy discloses and/or teaches  multimedia sessions (i.e. video and audio, e.g. mixing/merging/integrating audio with video) in different rooms that may be interrupted (i.e. priority over another call such as to mute a lower-priority call).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ratmanski-Root in view of Bundy to have discuss an interrupt system for an intercom system. One of ordinary skill in the art would have been motivated to do so as to give priority to different calls (Bundy, see at least [col. 7, ls. 38-61]).
One would have found the modification of said references obvious as the combination of Ratmanski-Root in view of Bundy would have at least combined prior art elements according to known methods to yield predictable results, such as a substitution of one known element for another (e.g. intercom system in view of conference system, wherein utilizing priority for calls such as to mute a lower-priority call and deliver a higher-priority call). Further, interrupts is a known technique used to improve the similar systems, e.g. interrupting other calls to deliver higher priority information. It would have also been obvious to try interrupts as part of Ratmanski-Root’s system for similar reasons thereof, and furthermore as set forth above as taught, suggested or motivated by Bundy’s disclosure such as for giving priority to different calls.
Furthermore, Applicant acknowledges that interrupting a lower-priority audio stream to output a higher-priority audio stream on an audio speaker is not unique to the present disclosure. See Remarks page 17.
Although Ratmanski-Root-Bundy would have disclose and/or taught the system as set forth above, they do not explicitly discuss reducing an offset between a presentation of a combined audio and visual data stream on the first and second output device based on simultaneously outputting, furthermore, Ratmanski also does not explicitly discuss audio and visual data (e.g. in view of integration system). Bundy; however, does mention multimedia streams of both audio and video combined.
Further, however, Oklejas discloses and/or teaches the following:
[col. 2, ls. 47-53] “… hybrid audio and video system 10 for providing video and/or audio to a display 12 … at least one camera 16, at least one microphone 18, a source of a second video and/or audio feed 20 …”
[col. 2, ls. 54-64] “… at least one camera 16 is located at a respective location 24 and provides a first video feed of a subject 26 at the respective location 24. The microphone 18 may also be located at the location 24 … but may instead be located at some other location … plurality of cameras … plurality of microphones … plurality of respective locations … for providing first video/audio feeds of a respective plurality of subjects …”	[col. 2, ls. 65-col. 3, ls. 15] “… control node 22 may be located at a central location 28, such as a central studio … coupled to the at least one camera 16, the microphone 18, and the second video and/or audio source 20 … provides an output signal including a user video/audio feed … based on the first video feed, the first audio feed, and the second video and/or audio feed … automatically and/or manually mixes them, resulting in various output feeds to be delivered … according to predetermined rules …”
[col. 3, ls. 16-30] “… selecting between channels or feed, or selecting a video-on-demand option … and/or creating custom feeds by combining various video and/r audio feeds to create the desired effect … presented on respective display 12A, 12B, …, 12Z.”
As such, the system of Oklejas discloses and/or teaches an integration device comprising an integrator (i.e. control node, such as located at a central location) that receives streams from multiple sources, e.g. first/second a/v endpoint for first/second content source (i.e. based on received feeds, which may be video, audio, or both, from various microphones, cameras, or a “second” a/v, in this case 16A/18A may be one feed, 16B/18B may be another feed, etc.) to merge the streams (i.e. mixing to provide output feed) to be output to a third/fourth a/v endpoint coupled with the integrator (i.e. output from central location to various displays). 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ratmanski-Root-Bundy in view of Oklejas to have discuss an integration system for both audio and visual data. One of ordinary skill in the art would have been motivated to do so as to mix various feeds to result in various output feeds to be delivered (Oklejas, see at least [col. 2, ls. 65-col. 3, ls. 15] [col. 3, ls. 16-30]).
One would have found the modification of said references obvious as the combination of Ratmanski-Root-Bundy in view of Oklejas would have at least combined prior art elements according to known methods to yield predictable results, such as a substitution of one known element for another (e.g. audio and video system in view of audio system). Further, multimedia with both audio and video is a known technique used to improve the similar systems, e.g. to send both types of data as one for video conferencing, etc. It would have also been obvious to try both audio and video as part of Ratmanski-Root-Bundy’s system for similar reasons thereof, and furthermore as set forth above as taught, suggested or motivated by Oklejas’ disclosure such as for result in various output feeds to be delivered.
Although Ratmanski-Root-Bundy-Oklejas would have disclose and/or taught the system as set forth above, they do not explicitly discuss reducing an offset between a presentation of a combined audio and visual data stream on the first and second output device based on simultaneously outputting.
However, Morrison discloses and/or teaches:
[0075] “… streams of clients will be offset until they are in sync with the streams of the furthest client.”
[0076] “… time stamp to the Tony’s client application and then to each participant in the session … pass all time stamps to the other clients in the session.”
[0077] “… reference time stamp will be synchronized to the time reference from Tony’s client application … set the pace for the master metronome to determine the delays or increases the pace at which the participants play.”
[0078] “… synchronize their multimedia streams …”
[0100] “… synchronous delivery and playback of three or more electronic audio or video files from multiple clients …”
[0105] “… synchronizes streams based on the offset NTP timestamps of each client so that the streams arrive at each client in sync …”
[0106] “… aligns the streams with the other clients’ streams and then returns the stream simultaneously to all clients.”
As such, the system of Morrison discloses and/or teaches simultaneously outputting (i.e. synchronizes streams/returning streams simultaneously) a combined data stream (i.e. multimedia) to multiple output devices to reduce an offset between presentation at said devices (i.e. play at clients).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ratmanski-Root-Bundy-Oklejas in view of Morrison to have simultaneously outputted the combined data stream to reduce an offset between a presentation of the combined data stream on the first and second output device. One of ordinary skill in the art would have been motivated to do so to have streams arrive at each client in sync and for synchronous delivery and playback (Morrison, see at least [0100] [0105]).
One would have found the modification of said references obvious as the combination of Ratmanski-Root-Bundy-Oklejas in view of Morrison would have at least combined prior art elements according to known methods to yield predictable results, such as a substitution of one known element for another (e.g. outputting by Ratmanski-Root-Bundy-Oklejas in sync of a combined stream; however, also outputting other mixed streams to other clients in sync). Further, time-stamping is a known technique used to improve the similar systems, e.g. setting a pace for the system to determine delays or increases for the pace at which the participants play, such as to synchronize delivery and playback. It would have also been obvious to try time-stamping as part of Ratmanski-Root-Bundy-Oklejas’ system for similar reasons thereof, and furthermore as set forth above as taught, suggested or motivated by Morrison’s disclosure such as for synchronization for delivery and playback. 
Therefore, for at least the foregoing reasons above, the combination of Ratmanski-Root-Bundy-Oklejas-Morrison would have not been improper hindsight and the disclosures and/or teachings as well as the recognitions, suggestions and/or motivations to combine would have been permissible.
One of skill in the art would not be motivated by Bundy to interrupt a combined audio/visual stream produced in the manner described in claim 13 being presented on different output devices in different rooms to output an audio stream on different speakers in the different rooms. See Remarks page 17.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In this case, for at least the same reasons set forth above, the Examiner respectfully disagrees to Applicant’s arguments (G). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oklejas (US-8978087-B2) in view of Cheng et al. (US-20160205349-A1) hereinafter Cheng further in view of Morrison et al. (US-8918541-B2) hereinafter Morrison.
Regarding claim 1, Oklejas discloses:
An integration device ([col. 2, ls. 65-67] [FIG. 1] control node 22), comprising: 
a first audio/visual endpoint coupled with a first content source, the first audio/visual endpoint configured to receive a first audio/visual data stream from the first content source ([FIG. 1] [col. 2, ls. 47-col. 3, ls. 45] disclose a hybrid audio and video system with a central studio 28 with a control node 22, with inputs being endpoints coupled with a second audio/video feed 20 (e.g. item 20 connects to item 28 comprising item 22 via a connection)); 
a second audio/visual endpoint coupled with a second content source, the second audio/visual endpoint configured to receive a second audio/visual data stream from the second content source ([FIG. 1] [col. 2, ls. 47-col. 3, ls. 45] [col. 4, ls. 4-27] with inputs being endpoints coupled to the at least one camera 16, the microphone 18, e.g. signals transmitted over digital satellite or digital cable (e.g. items 16/18 connect to item 28 comprising item 22 via a connection)); 
an integrator coupled with the first audio/visual endpoint and the second audio/visual endpoint, the integrator configured to merge the first audio/visual data stream and the second audio/visual data stream into a combined data stream ([col. 3, ls. 9-21] {note: as described in [0064] of the instant application, the processor may be referred to as an integrator} control node automatically and/or manually mixes received feeds, resulting in various output feeds to be delivered to the displays, i.e. mixed according to predetermined rules and/or in response to the control signals received from the users, (e.g. combining various video and/or audio feeds to create the desired effect); wherein for the node to automate a process requires a processor/controller (i.e. integrator)); and 
a third audio/visual endpoint coupled with the integrator, the third audio/visual endpoint configured to output the combined data stream to a first remote output device ([FIG. 1] [col. 2, ls. 47-col. 3, ls. 45] control node 22 receives the control signals and provides an output signal including a user video/audio feed to the control device 30 (e.g., the cable or satellite transceiver box), the control node 22 receives various video/audio feeds automatically and/or manually mixes them, resulting in various output feeds to be delivered, (i.e. requiring an output being endpoints coupled with the control node 22 as to output resultant feeds to control devices; items 12/30 connected to item 28 comprising item 22 via a connection)); and
 a fourth audio/visual endpoint coupled with the integrator, the fourth audio/visual endpoint configured to output the combined data stream to a second output device ([FIG. 1] [col. 2, ls. 47-col. 3, ls. 45] control node 22 receives the control signals and provides an output signal including a user video/audio feed to the control device 30 (e.g., the cable or satellite transceiver box), the control node 22 receives various video/audio feeds automatically and/or manually mixes them, resulting in various output feeds to be delivered, (i.e. requiring an output being endpoints coupled with the control node 22 as to output resultant feeds to control devices; items 12/30 connected to item 28 comprising item 22 via a connection, etc. (i.e. another output is a fourth a/v endpoint)),
Oklejas does not explicitly disclose:
the integrator being configured to time-stamp the first audio/visual data stream as it is received and time-stamp the second audio/visual data stream as it is received, the integrator being configured to correlate a timing of the first audio/visual data stream and a timing of the second audio/visual data stream during the merger based at least in part on the time-stamping the first audio/visual data stream and the second audio/visual data stream
wherein the integrator is configured to cause the third and fourth audio/visual endpoints to simultaneously output the combined data stream to the first remote device and to the second output device to reduce an offset between a presentation of the combined data stream on the first remote output device and a presentation of the combined data stream on the second output device.
However, Cheng discloses:
the integrator being configured to time-stamp the first audio/visual data stream as it is received ([0051] convert the time interval into timestamp data, e.g. generating timestamp data according to the time interval and a packet sequence number [0063] first transmission data obtained from a first source … data format of the first transmission data is a first audio-video packet including the first video data, the first audio data, and the first timestamp data) and time-stamp the second audio/visual data stream as it is received ([0051] convert the time interval into timestamp data, e.g. generating timestamp data according to the time interval and a packet sequence number [0063] second transmission data obtained from a second source … data format of the second transmission data is a second audio-video packet including the second video data, the second audio data, and the second timestamp data), and the integrator being configured to correlate a timing of the first audio/visual data stream and a timing of the second audio/visual data stream during the merger based at least in part on the time-stamping the first audio/visual data stream and the second audio/visual data stream ([0064] push the first audio-video packet to the first temporary positions of the first data buffer sequentially according to the first timestamp data … push the second audio-video packet to the second temporary positions of the second buffer sequentially according to the second timestamp data [0065] e.g. for sorting the first and second audio-video packets to concurrently play the first video data and the second video data, i.e. by correlating the data based on timestamps (e.g. data integrated from the first audio data in the first audio-video packet and the second audio data in the second audio-video packet; i.e. merger)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas in view of Cheng in order to time stamp and buffer the a/v data as it is received, wherein the data would be merged based at least in part of the correlating the time-stamping to generate a combined data stream. One of ordinary skill in the art would have been motivated to do so to ensure audio-to-video synchronization and concurrently play the data respectively sorted at the temporary positions according to timestamp data (Cheng, [0004] [0067-0068] [0096]).
Oklejas-Cheng do not explicitly disclose:
 wherein the integrator is configured to cause the third and fourth audio/visual endpoints to simultaneously output the combined data stream to the first remote device and to the second output device to reduce an offset between a presentation of the combined data stream on the first remote output device and a presentation of the combined data stream on the second output device.
However, Morrison discloses:
 wherein the integrator is configured to cause the third and fourth audio/visual endpoints to simultaneously output the combined data stream to the first remote device and to the second output device to reduce an offset between a presentation of the combined data stream on the first remote output device and a presentation of the combined data stream on the second output device ([col. 11, ls. 66-col. 12, ls. 40] all streams are transmitted so as to arrive at the same time as the slowest stream, e.g. rendering the all outgoing streams to all clients such that the client with the least latency receives its stream at the same time as the participant with the greatest latency [col. 11, ls. 16-27] e.g. for synchronous delivery and playback).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas-Cheng in view of Morrison to have caused multiple endpoints to simultaneously output combined data stream to multiple devices to reduce an offset between a presentation of the combined data stream on the multiple devices. One of ordinary skill in the art would have been motivated to do so to provide synchronous delivery and playback (Morrison, [col. 11, ls. 16-27]).
Regarding claim 3, Oklejas-Cheng-Morrison disclose:
The integration device of claim 1, as set forth above,
Oklejas discloses:
wherein the first audio/visual data stream comprises audio data ([FIG. 1] [col. 3, ls. 1-15] second video and/or audio feed) and the second audio/visual data stream comprises visual data ([col. 3, ls. 1-15] first video feed).
Regarding claim 4, Oklejas-Cheng-Morrison disclose:
The integration device of claim 3, as set forth above,
Oklejas discloses:
wherein the first content source comprises a microphone configured to output a signal representative of a human voice ([col. 4, ls. 4-45] human voice spoken by an “on-air” radio personality), wherein the integrator38Interlock Concepts Attorney Ref. No. 88792.0012is configured to merge the audio data with the visual data to generate a multimedia presentation ([col. 3, ls. 9-21] control node automatically and/or manually mixes received feeds, resulting in various output feeds to be delivered to the displays, i.e. mixed according to predetermined rules and/or in response to the control signals received from the users, (e.g. combining various video and/or audio feeds to create the desired effect)). 
Oklejas does not explicitly disclose:
wherein the integrator38Interlock Concepts Attorney Ref. No. 88792.0012is configured to merge the audio data with the visual data to generate a synchronized multimedia presentation.
However, Cheng discloses:
wherein the integrator38Interlock Concepts Attorney Ref. No. 88792.0012is configured to merge the audio data with the visual data to generate a synchronized multimedia presentation ([0051-0054] [FIG. 3A-B] timestamp data generated according to time interval and packet sequence number, e.g. for integrating audio and video data into transmission data, (see P1 and VP1/AP1, wherein video data, audio data and timestamp data are merged)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas in view of Cheng in order to time stamp and buffer the a/v data as it is received, wherein the data would be merged based at least in part of the correlating the time-stamping to generate a combined data stream. One of ordinary skill in the art would have been motivated to do so to ensure audio-to-video synchronization and concurrently play the data respectively sorted at the temporary positions according to timestamp data (Cheng, [0004] [0067-0068] [0096]).
Regarding claim 7, Oklejas-Cheng-Morrison disclose:
The integration device of claim 1, as set forth above,
Oklejas discloses:
wherein the first audio/visual data stream comprises first visual data ([FIG. 1] [col. 3, ls. 1-15] second video and/or audio feed) and the second audio/visual data stream comprises second visual data ([col. 3, ls. 1-15] first video feed).
Regarding claim 8, Oklejas-Cheng-Morrison disclose:
The integration device of claim 7, as set forth above,
Oklejas discloses:
wherein the integrator is configured to overlay the first visual data over the second visual data, wherein the first visual data is an advertisement and the second visual data is television data ([col. 3, ls. 31-col. 4, ls. 45] “The audio and/or video feeds from the second source 20 is … an unobtrusive visual superimposition of a brand's mark and/or product depiction … brought to the viewer by the source of the advertised product or service…” (e.g. first visual data) mixed with cameras 16, e.g. one of 16A-N, a HDT (HD Television) system camera).  
Claims 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oklejas-Cheng-Morrison in view of Beckett, II et al. (US-5790798) hereinafter Beckett.
Regarding claim 5, Oklejas-Cheng-Morrison disclose:
The integration device of claim 3, as set forth above,
Oklejas discloses:
wherein the integrator38Interlock Concepts Attorney Ref. No. 88792.0012is configured to merge the audio data with the visual data to generate a recording of the audio data and the visual data ([col. 3, ls. 9-21] control node automatically and/or manually mixes received feeds, resulting in various output feeds to be delivered to the displays, i.e. mixed according to predetermined rules and/or in response to the control signals received from the users, (e.g. combining various video and/or audio feeds to create the desired effect)).
Oklejas does not explicitly disclose:
wherein the first content source comprises a telephone, wherein the integrator is configured to merge the audio data with the visual data to generate a synchronized recording of the audio data and the visual data.  
However, Cheng discloses:
wherein the integrator38Interlock Concepts Attorney Ref. No. 88792.0012is configured to merge the audio data with the visual data to generate a synchronized multimedia presentation ([0051-0054] [FIG. 3A-B] timestamp data generated according to time interval and packet sequence number, e.g. for integrating audio and video data into transmission data, (see P1 and VP1/AP1, wherein video data and audio data integrated with timestamp data is equated to correlating the signals based on time stamping)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas in view of Cheng to time-stamp the first and second a/v streams when received to correlate a timing as to synchronize the streams. One of ordinary skill in the art would have been motivated to do so to ensure audio-to-video synchronization and concurrently play the data respectively sorted at the temporary positions according to timestamp data (Cheng, [0004] [0067-0068] [0096]).
Oklejas-Cheng do not explicitly disclose:
wherein the first content source comprises a telephone
However, Beckett discloses:
wherein the first content source comprises a telephone ([col. 2, ls. 49-62] recording a telephone conversation),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas-Cheng in view of Beckett to utilize a telephone as a source for integration. One of ordinary skill in the art would have been motivated to do so to allow one at the monitoring workstation to simultaneously monitor on-screen and telephone conversations (Beckett, [col. 2, ls. 49-62]).
Claims 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oklejas-Cheng-Morrison-Beckett in view of BENTLEY et al. (US-20140169534-A1) hereinafter Bentley.
Regarding claim 6, Oklejas-Cheng-Morrison-Beckett disclose:
The integration device of claim 5, as set forth above, wherein: 
Oklejas does not explicitly disclose:
the telephone is part of an emergency calling system configured to receive emergency calls; and 
the second content source a visual output of a computer, wherein the integrator is configured to mitigate a mismatch between the audio data of the telephone and the visual output of the computer. 
However, Cheng discloses:
wherein the integrator is configured to mitigate a mismatch between the audio data and the visual output ([0051-0057] [FIG. 3A-B] timestamp data generated according to time interval and packet sequence number, e.g. for integrating audio and video data into transmission data, (see P1 and VP1/AP1, i.e. “the processor 117 of the electronic device 100 would play the first video data and the first audio data corresponding to the time interval and the packet serial number recorded in the corresponding first timestamp so as to ensure that the first transmission data arrives in a timely manner for audio to video synchronization without being affected by collision or routing problems”)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas in view of Cheng to time-stamp the first and second a/v streams when received to correlate a timing as to synchronize the streams as to mitigate a mismatch between the data. One of ordinary skill in the art would have been motivated to do so to ensure audio-to-video synchronization and concurrently play the data respectively sorted at the temporary positions according to timestamp data (Cheng, [0004] [0067-0068] [0096]).
Oklejas-Cheng do not explicitly disclose:
the telephone is part of an emergency calling system configured to receive emergency calls; and 
the second content source a visual output of a computer, wherein the integrator is configured to mitigate a mismatch between the audio data of the telephone and the visual output of the computer.
However, Beckett discloses:
wherein the first content source comprises a telephone ([col. 2, ls. 49-62] recording a telephone conversation)
the second content source a visual output of a computer ([col. 2, ls. 49-62] on-screen activities of a monitored computer workstation), wherein the integrator is configured to mitigate a mismatch between the audio data of the telephone and the visual output of the computer ([col. 2, ls. 49-62] [col. 17, ls. 1-17] [col. 15, ls. 20-30] playback of the telephone conversation in synchronization with the sequential screen changes, e.g. “time stamping of recorded voice events allows for later playback of the Changed Region data in time sync with the recorded voice data, through the use of conventional voice recording and playback techniques”, i.e. playback in sync through use of a scriptlike journal file and replay engine).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas-Cheng in view of Beckett in order to utilize a visual output of a computer as a second source and mitigate a mismatch between the telephone conversation and the visual output of a computer. One of ordinary skill in the art would have been motivated to do so to allow one at the monitoring workstation to simultaneously monitor on-screen and telephone conversations (Beckett, [col. 2, ls. 49-62]).
Oklejas-Cheng-Beckett do not explicitly disclose:
the telephone is part of an emergency calling system configured to receive emergency calls;
However, Bentley discloses:
the telephone is part of an emergency calling system configured to receive emergency calls ([0011] [0028] e.g. a contact center that answers calls to an emergency telephone);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas-Cheng-Beckett in view of Bentley in order to have the telephone audio input being from an emergency calling system. One of ordinary skill in the art would have been motivated to do so to assist the difficult task of identifying background noise while trying to listen and talk to a caller, and gives the best possible audio from the caller to an emergency call-taker or dispatcher (Bentley, [0011]). 
Claims 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oklejas-Cheng-Morrison in view of Hudson et al. (US-20090323991-A1) hereinafter Hudson.Attorney Ref. No. 88792.0012
Regarding claim 10, Oklejas-Cheng-Morrison disclose:
The integration device of claim 1, as set forth above, further comprising: 
Oklejas does not explicitly disclose:
an infrared receiver configured to detect signals using an infrared frequency spectrum band.  
However, Hudson discloses:
an infrared receiver configured to detect signals using an infrared frequency spectrum band ([0024] infrared receiver, wherein it is inherent that an IR receiver is configured to detect signals using an infrared frequency spectrum band).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas in view of Hudson to utilize an IR receiver. One of ordinary skill in the art would have been motivated to do so to allow a user to interact with a device such as by a hand-held remote control unit (Hudson, [0024]).
Regarding claim 11, Oklejas-Cheng-Morrison disclose:
The integration device of claim 1, as set forth above, further comprising: 
Oklejas does not explicitly disclose:
an ultrasonic transceiver configured to generate or detect signals using an ultrasonic frequency spectrum band.  
However, Hudson discloses:
an ultrasonic transceiver configured to generate or detect signals using an ultrasonic frequency spectrum band ([0030] ultrasonic transceiver, wherein it is inherent that an ultrasonic transceiver is configured to detect signals using an ultrasonic frequency spectrum band).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas in view of Hudson to utilize an ultrasonic transceiver. One of ordinary skill in the art would have been motivated to do so to allow for interaction with a device by ultrasonic frequencies (Hudson, [0030]).
Claims 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oklejas-Cheng-Morrison in view of Smith (US-20130260886-A1).Attorney Ref. No. 88792.0012
Regarding claim 12, Oklejas-Cheng-Morrison disclose:
The integration device of claim 1, as set forth above, further comprising: 
Oklejas discloses:
wherein the integrator is configured to generate an output for the electronic marquee sign based at least in part on the first audio/visual data stream or the second audio/visual data stream ([col. 2, ls. 22-26] output signal including a user feed that includes the mixed first and second feeds (i.e. output from the control node, wherein an output is an endpoint for the system to transmit the user feed from the control node to the control device), output signal including a user feed received by the control device, the control device coupled to a display, wherein a display is equated to an electronic marquee sign)
Oklejas does not explicitly disclose:
a component audio video (CAV) port configured to be coupled with an electronic marquee sign,
However, Smith discloses:
a component audio video (CAV) port configured to be coupled with an electronic marquee sign ([0036] a/v or component cable extends to component inputs of a television screen or monitor),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas in view of Smith to have component audio video ports to couple the integrator device with an electronic marquee sign having component inputs. One of ordinary skill in the art would have been motivated to do so to input audiovisual inputs to a monitor (Smith, [0036]).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratmanski et al. (US-20090252316-A1) hereinafter Ratmanski in view of Root et al. (US-20140154968-A1) hereinafter Root in view of Oklejas further in view of Bundy et al. (US-9774966-B1) hereinafter Bundy further in view of Morrison.
Regarding claim 13, Ratmanski discloses:
A system, comprising: 
a first integration device in a room of a building ([FIG. 1] [0029] [FIG. 7] [0060] conference device 101 in the conference room, e.g. Device A 701), the first integration device including a first audio endpoint configured to receive a first audio data stream ([FIG. 7] [0060] device A receiving signal A1IN 717) and a second audio endpoint configured to receive a second audio data stream ([FIG. 7] [0060] device A receiving signal A2IN 718), the first integration device configured to merge the first audio data stream and the second audio data stream to form a third audio data stream ([FIG. 7] [0060] generate a premixed signal MIX-A 726); 
a second integration device in a room of the building ([FIG. 1] [0029] [FIG. 7] [0060] conference device 105 in the conference room, e.g. Device C 705), the second integration device coupled with the first integration device via a communication link and configured to receive the third audio data stream from the first integration device ([FIG. 7] [0060-0062] conferencing device C receives premixed signals MIX-A 726), the second integration device including a third audio endpoint configured to receive a fourth audio data40Interlock ConceptsAttorney Ref. No. 88792.0012 stream from a content source ([FIG. 7] [0060] device C receiving signal C1IN 757), the second integration configured to merge the third audio data stream received from the first integration device and the fourth audio data stream to form a fifth audio data stream ([FIG. 7] [0060-0062] mixer 756 generates signals C1OUT 761),
the first and second integration devices simultaneously output the fifth audio data stream to first and second output devices ([FIG. 7] see A1OUT/A2OUT 721/722 comprising signals mixed by the mixer 716, i.e. input from device a and other devices received; and see C1OUT/C2OUT 761/762 comprising signals mixed by the mixer 756, i.e. input from device c and other devices received), respectively, to reduce an offset between a presentation of the fifth audio data stream on the first output device and a presentation of the fifth audio data stream on the second output device ([0031] [0011] distributing the audio signal received from the far-end to each of the conferencing devices simultaneously, i.e. to provide better loudspeaker distribution with minimal reverberation problems)
Although Ratmanski discloses receiving a first, second, and fourth audio data stream at the first integrator device (see [FIG. 7] wherein mixer 716 of device A receives A1IN 717, A2IN 718, and MIX-C 766 (724) comprising C1IN 757), he does not explicitly disclose:
a first integration device in a first room of a building, the first integration device including a first audio/visual endpoint configured to receive a first audio/visual data stream and a second audio/visual endpoint configured to receive a second audio/visual data stream, the first integration device configured to merge the first audio/visual data stream and the second audio/visual data stream to form a third audio/visual data stream; and
a second integration device in a second room of the building, the second integration device coupled with the first integration device via a communication link and configured to receive the third audio/visual data stream from the first integration device, the second integration device including a third audio/visual endpoint configured to receive a fourth audio/visual data40Interlock ConceptsAttorney Ref. No. 88792.0012 stream from a content source, the second integration device configured to merge the third audio/visual data stream received from the first integration device and the fourth audio/visual data stream to form a fifth audio/visual data stream, and wherein the second integration device is configured to transmit the fifth audio/visual data stream to the first integration device, wherein the second integration device is configured to receive an audio data stream from a remote intercom endpoint of a local intercom system and to interrupt the fifth audio/visual data stream to output the received audio data stream on first and second speakers in the first and second rooms, respectively, using the local intercom system, wherein while the fifth audio/visual data stream is uninterrupted, simultaneously output in the first and second rooms, respectively, to reduce an offset between a presentation of the fifth audio/visual data stream on the first output device in the first room and a presentation of the fifth audio/visual data stream on the second output device in the second room.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ratmanski to have transmitted the fifth audio stream to the first integration device as to obtain an input received at the second integration device combined with the inputs received at the first integration device for outputting a combined stream of the inputs to a client device. One of ordinary skill in the art would have been motivated to do so to provide a system to provide better loudspeaker distribution with minimal reverberation problems and provide satisfactory bridging capability at a lower cost than conventional bridges (Ratmanski, [0011]).
Ratmanski, as modified, does not explicitly disclose:
a first integration device in a first room of a building, the first integration device including a first audio/visual endpoint configured to receive a first audio/visual data stream and a second audio/visual endpoint configured to receive a second audio/visual data stream, the first integration device configured to merge the first audio/visual data stream and the second audio/visual data stream to form a third audio/visual data stream; and
a second integration device in a second room of the building, the second integration device coupled with the first integration device via a communication link and configured to receive the third audio/visual data stream from the first integration device, the second integration device including a third audio/visual endpoint configured to receive a fourth audio/visual data40Interlock ConceptsAttorney Ref. No. 88792.0012 stream from a content source, the second integration device configured to merge the third audio/visual data stream received from the first integration device and the fourth audio/visual data stream to form a fifth audio/visual data stream, and wherein the second integration device is configured to transmit the fifth audio/visual data stream to the first integration device, wherein the second integration device is configured to receive an audio data stream from a remote intercom endpoint of a local intercom system and to interrupt the fifth audio/visual data stream to output the received audio data stream on first and second speakers in the first and second rooms, respectively, using the local intercom system, wherein while the fifth audio/visual data stream is uninterrupted, simultaneously output in the first and second rooms, respectively, to reduce an offset between a presentation of the fifth audio/visual data stream on the first output device in the first room and a presentation of the fifth audio/visual data stream on the second output device in the second room.
However, Root discloses:
a first integration device in a first room of a building ([0020] [FIG. 4] “Each audio system 41A and 41B in FIG. 4 comprises a single base station 45A and 45B respectively, a plurality of antenna/receiver devices 56A and 56B, a plurality of wireless microphones 57A and 57B, one or more associated loudspeakers (either wired or wireless) 58A and 58B, and an optional wireless control module 59A and 59B respectively. Each of the microphones 57A and 57B, antennas 56A and 56B, loudspeakers 58A and 58B, and the optional control module 59A, are shown installed in two separate rooms 42A and 42B respectively”),
a second integration device in a second room of a building ([0020] [FIG. 4] “Each audio system 41A and 41B in FIG. 4 comprises a single base station 45A and 45B respectively, a plurality of antenna/receiver devices 56A and 56B, a plurality of wireless microphones 57A and 57B, one or more associated loudspeakers (either wired or wireless) 58A and 58B, and an optional wireless control module 59A and 59B respectively. Each of the microphones 57A and 57B, antennas 56A and 56B, loudspeakers 58A and 58B, and the optional control module 59A, are shown installed in two separate rooms 42A and 42B respectively”),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ratmanski in view of Root to scale the conferencing system of Ratmanski into multiple rooms for conducting a remote meeting. One of ordinary skill in the art would have been motivated to do so to present an availability of multiple audio signals from multiple spatial locations, which allows for various mixing options not available with single conferencing device setups (Ratmanski, [0030]) and to facilitate conducting a remote meeting (Root, [0002]).
Ratmanski-Root do not explicitly disclose:
the first integration device including a first audio/visual endpoint configured to receive a first audio/visual data stream and a second audio/visual endpoint configured to receive a second audio/visual data stream, the first integration device configured to merge the first audio/visual data stream and the second audio/visual data stream to form a third audio/visual data stream; and
the second integration device coupled with the first integration device via a communication link and configured to receive the third audio/visual data stream from the first integration device, the second integration device including a third audio/visual endpoint configured to receive a fourth audio/visual data40Interlock ConceptsAttorney Ref. No. 88792.0012 stream from a content source, the second integration device configured to merge the third audio/visual data stream received from the first integration device and the fourth audio/visual data stream to form a fifth audio/visual data stream, and wherein the second integration device is configured to transmit the fifth audio/visual data stream to the first integration device, wherein the second integration device is configured to receive an audio data stream from a remote intercom endpoint of a local intercom system and to interrupt the fifth audio/visual data stream to output the received audio data stream on first and second speakers in the first and second rooms, respectively, using the local intercom system, wherein while the fifth audio/visual data stream is uninterrupted, simultaneously output in the first and second rooms, respectively, to reduce an offset between a presentation of the fifth audio/visual data stream on the first output device in the first room and a presentation of the fifth audio/visual data stream on the second output device in the second room.
However, Oklejas discloses:
an integration device ([col. 2, ls. 65-67] [FIG. 1] control node 22), the integration device including a first audio/visual endpoint configured to receive a first audio/visual data stream ([col. 2, ls. 17-24; 65-67] first feed received (i.e. as input); e.g. via camera, microphone, etc.) and a second audio/visual endpoint configured to receive a second audio/visual data stream ([col. 2, ls. 17-24; 52-53] second feed received (i.e. as input); e.g. second video and/or audio), the integration device configured to merge the first audio/visual data stream and the second audio/visual data stream to form a third audio/visual data stream ([col. 3, ls. 9-21] control node automatically and/or manually mixes received feeds, resulting in various output feeds to be delivered to the displays, i.e. mixed according to predetermined rules and/or in response to the control signals received from the users, (e.g. combining various video and/or audio feeds to create the desired effect));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ratmanski-Root in view of Oklejas to have incorporated an integration device capable of receiving a/v feeds to output an integrated a/v stream. One of ordinary skill in the art would have been motivated to do so to provide video and audio to a display at a remote location in response to control signals received from a user (Oklejas, [col. 1, ls. 59-62]).
Ratmanski-Root-Oklejas do not explicitly disclose:
wherein the second integration device is configured to receive an audio data stream from a remote intercom endpoint of a local intercom system and to interrupt the fifth audio/visual data stream to output the received audio data stream on first and second speakers in the first and second rooms, respectively, using the local intercom system, wherein while the fifth audio/visual data stream is uninterrupted, simultaneously output in the first and second rooms, respectively, to reduce an offset between a presentation of the fifth audio/visual data stream on the first output device in the first room and a presentation of the fifth audio/visual data stream on the second output device in the second room.
However, Bundy discloses:
wherein the second integration device is configured to receive an audio data stream from a remote intercom endpoint of a local intercom system ([col. 1, ls. 35-60] a system for extending functionality of a single room intercom/control system to another room [col. 3, ls. 11-57] master speaker 104 can receive inputs from the various devices and forward the same to the master controller 102, e.g. audio detected at the microphone controller 106, (i.e. audio data stream from a remote intercom endpoint of a local intercom system)) and to interrupt the fifth audio/visual data stream to output the received audio data stream on first and second speakers in the first and second rooms, respectively, using the local intercom system, wherein while the fifth audio/visual data stream is uninterrupted ([col. 8, ls. 14-47] master controller 202 can be configured to listen to up to 6 multicast audio streams that are prioritized from high to low, wherein the device plays the highest priority audio source that’s in use, e.g. higher priority audio sources interrupt lower-priority ones temporarily (i.e. interrupting any other stream to output the audio data stream) [col. 14, ls. 23-46] multiple rooms/zones with each room/zone having a speaker, where each room has slave speakers that have the same functionality as the master speaker [col. 15, ls. 27-55] audio associated with the different calls can be sent to different speakers (i.e. audio sent to first/second speaker in different rooms)) simultaneously output in the first and second rooms, respectively, to reduce an offset between a presentation of the fifth audio data stream on the first output device in the first room and a presentation of the fifth audio data stream on the second output device in the second room ([col. 5, ls. 45-48] broadcast signal is then audibly available on both the master speaker and the slave speaker simultaneously [col. 14, ls. 23-46] multiple rooms/zones with each room/zone having a speaker, where each room has slave speakers that have the same functionality as the master speaker (i.e. speakers in different rooms will receive broadcast simultaneously)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ratmanski-Root-Oklejas in view of Bundy to have interrupted the fifth data stream to output the audio data stream and played the a/v in different rooms simultaneously. One of ordinary skill in the art would have been motivated to do so to interrupt lower-priority audio sources, such as if a teacher needs to make a SIP call to report a student having a medical emergency and to have the broadcast signal be available on master and slave speakers simultaneously where for multiple rooms multiple speakers have the same functionality as the master speaker (Bundy, [col. 5, ls. 45-48] [col. 8, ls. 1-4; ls. 36-47] [col. 14, ls. 23-46]).
Ratmanski-Root-Oklejas-Bundy do not explicitly disclose:
simultaneously output, respectively, to reduce an offset between a presentation of the fifth audio/visual data stream on the first output device and a presentation of the fifth audio/visual data stream on the second output device;
However, Morrison discloses:
simultaneously output, respectively, to reduce an offset between a presentation of the fifth audio/visual data stream on the first output device and a presentation of the fifth audio/visual data stream on the second output device ([col. 11, ls. 66-col. 12, ls. 40] all streams are transmitted so as to arrive at the same time as the slowest stream, e.g. rendering the all outgoing streams to all clients such that the client with the least latency receives its stream at the same time as the participant with the greatest latency [col. 11, ls. 16-27] e.g. for synchronous delivery and playback).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas-Cheng in view of Morrison to have caused multiple endpoints to simultaneously output combined data stream to multiple devices to reduce an offset between a presentation of the combined data stream on the multiple devices. One of ordinary skill in the art would have been motivated to do so to provide synchronous delivery and playback (Morrison, [col. 11, ls. 16-27]).
Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratmanski-Root-Oklejas-Bundy-Morrison in view of Cheng.
Regarding claim 15, Ratmanski-Root-Oklejas-Bundy-Morrison disclose:
The system of claim 13, as set forth above,
Ratmanski-Root-Oklejas-Bundy-Morrison do not explicitly disclose:
wherein the first integration device and the second integration device are configured to time-stamp audio/visual data streams as the audio/visual data streams are received, wherein merging two different audio/visual data streams and outputting the audio/visual data streams are based at least in part on the time-stamping. 
However, Cheng discloses:
wherein the first integration device and the second integration device are configured to time-stamp audio/visual data streams as the audio/visual data streams are received ([0051] convert the time interval into timestamp data, e.g. generating timestamp data according to the time interval and a packet sequence number [0063] first/second transmission data obtained from a first/second source … data format of the first/second transmission data is a first/second audio-video packet including the first/second video data, the first/second audio data, and the first/second timestamp data), wherein merging two different audio/visual data streams and outputting the audio/visual data streams are based at least in part on the time-stamping ([0064] push the first audio-video packet to the first temporary positions of the first data buffer sequentially according to the first timestamp data … push the second audio-video packet to the second temporary positions of the second buffer sequentially according to the second timestamp data [0065] e.g. for sorting the first and second audio-video packets to concurrently play the first video data and the second video data, i.e. by correlating the data based on timestamps; a combined stream of first and second data, wherein to concurrently play first and second data requires that the data is merged for playing)
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ratmanski-Root-Oklejas-Bundy-Morrison in view of Cheng in order to time stamp and buffer the a/v data as it is received, wherein the data would be merged based at least in part of the correlating the time-stamping to generate a combined data stream. One of ordinary skill in the art would have been motivated to do so to ensure audio-to-video synchronization and concurrently play the data respectively sorted at the temporary positions according to timestamp data (Cheng, [0004] [0067-0068] [0096]).
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oklejas-Cheng-Bundy-Morrison.
Regarding claim 16, Oklejas discloses:
A method, comprising: 
receiving a first audio/visual data stream from a first content source ([col. 2, ls. 17-24; 52-53] second feed received (i.e. as first input); e.g. second video and/or audio); 
receiving a second audio/visual data stream from a second content source ([col. 2, ls. 17-24; 65-67] first feed received (i.e. as second input); e.g. via camera, microphone, etc.); 
merging the first audio/visual data stream and the second audio/visual data stream to form a combined data stream ([col. 3, ls. 9-21] control node automatically and/or manually mixes received feeds, resulting in various output feeds to be delivered to the displays, i.e. mixed according to predetermined rules and/or in response to the control signals received from the users, (e.g. combining various video and/or audio feeds to create the desired effect)); 
outputting the combined data stream to first and second output devices ([col. 2, ls. 22-26] output signal including a user feed received by the control device, the control device coupled to a display).41 Interlock Concepts 
Oklejas does not explicitly disclose:
time-stamping the first audio/visual data stream as it is received; 
buffering the time-stamped first audio/visual data stream;
time-stamping the second audio/visual data stream as it is received; 
buffering the time-stamped second audio/visual data stream; 
merging the buffered first audio/visual data stream and the buffered second audio/visual data stream based at least in part on the time-stamping to form a combined data stream; 
simultaneously outputting the combined data stream to first and second output devices to reduce an offset between a presentation of the combined data stream on the first output device and a presentation of the combined data stream on the second output device;
receiving a second audio data stream from a remote intercom endpoint of a local intercom system; and 
interrupting the combined data stream to output the second audio data stream based at least in part on receiving the second audio data stream. 
However, Cheng discloses:
time-stamping the first audio/visual data stream as it is received ([0051] convert the time interval into timestamp data, e.g. generating timestamp data according to the time interval and a packet sequence number [0063] first transmission data obtained from a first source … data format of the first transmission data is a first audio-video packet including the first video data, the first audio data, and the first timestamp data);
buffering the time-stamped first audio/visual data stream ([0064] push the first audio-video packet to the first temporary positions of the first data buffer sequentially according to the first timestamp data … push the second audio-video packet to the second temporary positions of the second buffer sequentially according to the second timestamp data);
time-stamping the second audio/visual data stream as it is received ([0051] convert the time interval into timestamp data, e.g. generating timestamp data according to the time interval and a packet sequence number [0063] second transmission data obtained from a second source … data format of the second transmission data is a second audio-video packet including the second video data, the second audio data, and the second timestamp data);
buffering the time-stamped second audio/visual data stream ([0064] push the first audio-video packet to the first temporary positions of the first data buffer sequentially according to the first timestamp data … push the second audio-video packet to the second temporary positions of the second buffer sequentially according to the second timestamp data);
merging the buffered first audio/visual data stream and the buffered second audio/visual data stream based at least in part on the time-stamping to form a combined data stream ([0064] push the first audio-video packet to the first temporary positions of the first data buffer sequentially according to the first timestamp data … push the second audio-video packet to the second temporary positions of the second buffer sequentially according to the second timestamp data [0065] e.g. for sorting the first and second audio-video packets to concurrently play the first video data and the second video data, i.e. by correlating the data based on timestamps; a combined stream of first and second data, wherein to concurrently play first and second data requires that the data is merged for playing);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas in view of Cheng in order to time stamp and buffer the a/v data as it is received, wherein the data would be merged based at least in part of the time-stamping to generate a combined data stream. One of ordinary skill in the art would have been motivated to do so to ensure audio-to-video synchronization and concurrently play the data respectively sorted at the temporary positions according to timestamp data (Cheng, [0004] [0067-0068] [0096]).
Oklejas-Cheng do not explicitly disclose:
simultaneously outputting the combined data stream to first and second output devices to reduce an offset between a presentation of the combined data stream on the first output device and a presentation of the combined data stream on the second output device;
receiving a second audio data stream from a remote intercom endpoint of a local intercom system; and 
interrupting the combined data stream to output the second audio data stream based at least in part on receiving the second audio data stream.
However, Bundy discloses:
simultaneously outputting the audio data stream to first and second output devices to reduce an offset between a presentation of the audio data stream on the first output device and a presentation of the audio data stream on the second output device ([col. 5, ls. 45-48] broadcast signal is then audibly available on both the master speaker and the slave speaker simultaneously [col. 14, ls. 23-46] multiple rooms/zones with each room/zone having a speaker, where each room has slave speakers that have the same functionality as the master speaker (i.e. speakers in different rooms will receive broadcast simultaneously));
receiving a second audio data stream from a remote intercom endpoint of a local intercom system ([col. 1, ls. 35-60] a system for extending functionality of a single room intercom/control system to another room [col. 3, ls. 11-57] master speaker 104 can receive inputs from the various devices and forward the same to the master controller 102, e.g. audio detected at the microphone controller 106, (i.e. second audio data stream from a remote intercom endpoint of a local intercom system)); and 
interrupting the combined data stream to output the second audio data stream based at least in part on receiving the second audio data stream ([col. 8, ls. 14-47] master controller 202 can be configured to listen to up to 6 multicast audio streams that are prioritized from high to low, wherein the device plays the highest priority audio source that’s in use, e.g. higher priority audio sources interrupt lower-priority ones temporarily (i.e. interrupting any other stream to output the second audio data stream)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas-Cheng in view of Bundy to have interrupted the combined data stream to output the second audio data stream and played the a/v in different rooms simultaneously. One of ordinary skill in the art would have been motivated to do so to interrupt lower-priority audio sources, such as if a teacher needs to make a SIP call to report a student having a medical emergency and to have the broadcast signal be available on master and slave speakers simultaneously where for multiple rooms multiple speakers have the same functionality as the master speaker (Bundy, [col. 5, ls. 45-48] [col. 8, ls. 1-4; ls. 36-47] [col. 14, ls. 23-46]).
Oklejas-Cheng-Bundy do not explicitly disclose:
simultaneously outputting the combined data stream to first and second output devices to reduce an offset between a presentation of the combined data stream on the first output device and a presentation of the combined data stream on the second output device.
However, Morrison discloses:
simultaneously outputting the combined data stream to first and second output devices to reduce an offset between a presentation of the combined data stream on the first output device and a presentation of the combined data stream on the second output device ([col. 11, ls. 66-col. 12, ls. 40] all streams are transmitted so as to arrive at the same time as the slowest stream, e.g. rendering the all outgoing streams to all clients such that the client with the least latency receives its stream at the same time as the participant with the greatest latency [col. 11, ls. 16-27] e.g. for synchronous delivery and playback).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas-Cheng in view of Morrison to have caused multiple endpoints to simultaneously output combined data stream to multiple devices to reduce an offset between a presentation of the combined data stream on the multiple devices. One of ordinary skill in the art would have been motivated to do so to provide synchronous delivery and playback (Morrison, [col. 11, ls. 16-27]).
Regarding claim 17, Oklejas-Cheng-Bundy-Morrison disclose:
The method of claim 16, as set forth above, further comprising: 
Oklejas does not explicitly disclose:
correlating a timing of the first audio/visual data stream with a timing of the second audio/visual data stream based at least in part on the time-stamping, wherein merging the buffered first audio/visual data stream and the buffered second audio/visual data stream is based at least in part on correlating the timings.  
However, Cheng discloses:
correlating a timing of the first audio/visual data stream with a timing of the second audio/visual data stream based at least in part on the time-stamping ([0064] push the first audio-video packet to the first temporary positions of the first data buffer sequentially according to the first timestamp data … push the second audio-video packet to the second temporary positions of the second buffer sequentially according to the second timestamp data [0065] e.g. for sorting the first and second audio-video packets to concurrently play the first video data and the second video data, i.e. by correlating the data based on timestamps), wherein merging the buffered first audio/visual data stream and the buffered second audio/visual data stream is based at least in part on correlating the timings ([0065] e.g. for sorting the first and second audio-video packets to concurrently play the first video data and the second video data, i.e. by correlating the data based on timestamps; a combined stream of first and second data, wherein to concurrently play first and second data requires that the data is merged for playing).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas in view of Cheng in order to time stamp and buffer the a/v data as it is received, wherein the data would be merged based at least in part of the correlating the time-stamping to generate a combined data stream. One of ordinary skill in the art would have been motivated to do so to ensure audio-to-video synchronization and concurrently play the data respectively sorted at the temporary positions according to timestamp data (Cheng, [0004] [0067-0068] [0096]).
Regarding claim 18, Oklejas-Cheng-Bundy-Morrison disclose:
The method of claim 16, as set forth above, further comprising: 
Oklejas does not explicitly disclose:
determining a priority of the second audio data stream received from the remote intercom end point, wherein interrupting the combined data stream to output the second audio data stream based at least in part on determining the priority.
However, Bundy discloses:
determining a priority of the second audio data stream received from the remote intercom end point ([col. 8, ls. 14-47] SIP calls may be assigned a medium priority, emergency paging as highest priority, background music as lowest priority, etc. [col. 19, ls. 23-35] determines the priority of the broadcast event in view of any other broadcast events or Sip calls that may be currently active [col. 1, ls. 35-60] a system for extending functionality of a single room intercom/control system to another room [col. 3, ls. 11-57] master speaker 104 can receive inputs from the various devices and forward the same to the master controller 102, e.g. audio detected at the microphone controller 106, (i.e. second audio data stream from a remote intercom endpoint of a local intercom system)), wherein interrupting the combined data stream to output the second audio data stream based at least in part on determining the priority ([col. 8, ls. 14-47] master controller 202 can be configured to listen to up to 6 multicast audio streams that are prioritized from high to low, wherein the device plays the highest priority audio source that’s in use, e.g. higher priority audio sources interrupt lower-priority ones temporarily (i.e. interrupting any other stream to output the second audio data stream)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas in view of Bundy to have utilized priority levels so as to prioritize data streams, such as by interrupting lower priority streams. One of ordinary skill in the art would have been motivated to do so to interrupt lower-priority audio sources, such as if a teacher needs to make a SIP call to report a student having a medical emergency (Bundy, [col. 8, ls. 1-4; ls. 36-47]).
Regarding claim 19, Oklejas-Cheng-Bundy-Morrison disclose:
The method of claim 16, as set forth above, further comprising: 
Oklejas discloses:
overlaying a visual portion of the first audio/visual data stream over a visual portion of the second audio/visual data stream to generate a composite image ([col. 3, ls. 31-col. 4, ls. 45] “The audio and/or video feeds from the second source 20 is … an unobtrusive visual superimposition of a brand's mark and/or product depiction … brought to the viewer by the source of the advertised product or service…” (e.g. first visual data) mixed with cameras 16, e.g. one of 16A-N, a HDT (HD Television) system camera).
Regarding claim 20, Oklejas-Cheng-Bundy-Morrison disclose:
The method of claim 16, as set forth above, further comprising:
Oklejas discloses:
transmitting the combined data stream to a output device ([col. 2, ls. 22-24] output signal including a user feed that includes the mixed first and second feeds (i.e. output from the control node, wherein an output is an endpoint for the system to transmit the user feed from the control node to the control device)).
Oklejas does not explicitly disclose:
transmitting the combined data stream to the first content source based at least in part on the first content source being an integration device, wherein the first content source is configured to output the combined data stream to a second output device different than the remote output device; and 
outputting the combined data stream at the same time with the first content source outputs the combined data stream based at least in part on transmitting the combined data stream to the first content source.
However, Morrison discloses:
transmitting the combined data stream to the first content source based at least in part on the first content source being an integration device ([col. 3, ls. 34-42] e.g. synchronization component provided to synchronize the primary signal (i.e. transmitted to source based on it being an integration device)), wherein the first content source is configured to output the combined data stream to a second output device different than the remote output device ([col. 11, ls. 66-col. 12, ls. 40] e.g. render all outgoing streams to all clients (i.e. multiple output devices)); and 
outputting the combined data stream at the same time with the first content source outputs the combined data stream based at least in part on transmitting the combined data stream to the first content source ([col. 11, ls. 66-col. 12, ls. 40] all streams are transmitted so as to arrive at the same time as the slowest stream, e.g. rendering the all outgoing streams to all clients such that the client with the least latency receives its stream at the same time as the participant with the greatest latency [col. 11, ls. 16-27] e.g. for synchronous delivery and playback).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Oklejas in view of Morrison to have caused multiple endpoints to simultaneously output combined data stream to multiple devices to reduce an offset between a presentation of the combined data stream on the multiple devices. One of ordinary skill in the art would have been motivated to do so to provide synchronous delivery and playback (Morrison, [col. 11, ls. 16-27]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Veldhuisen (US-9668007-B2) ADAPTIVE STREAMING TRANSCODER SYNCHRONIZATION;
Pendergast et al. (US-20130124998-A1) PREVIEW DISPLAY FOR MULTI-CAMERA MEDIA CLIPS;
SUGIYAMA et al. (US-20160225367-A1) VOICE OUTPUT CONTROL DEVICE, VOICE OUTPUT CONTROL METHOD, AND RECORDING MEDIUM;
Das et al. (US-20160142840-A1) FEATURES AND OPTIMIZATIONS FOR PERSONAL COMMUNICATION DEVICE BASED PUBLIC ADDRESSING SYSTEM;
Hayashi et al. (US-4276572-A) AUTOMATIC MESSAGE ANNOUNCEMENT SYSTEM;
Zhang et al. (US-20090080632-A1) SPATIAL AUDIO CONFERENCING;
Schnell et al. (US-20090226010-A1) MIXING OF INPUT DATA STREAMS AND GENERATION OF AN OUTPUT DATA STREAM THEREFORM;
CAINE et al. (US-20150116113-A1) METHOD AND APPARATUS FOR RELIABLY PROVIDING AN ALARM NOTIFICATION;
Spilo et al. (US-20060002681-A1) METHOD AND SYSTEM FOR SYNCHRONIZATION OF DIGITAL MEDIA PLAYBACK;
Bradley et al. (US-9729630-B2) SYSTEM AND METHOD FOR SYNCHRONIZING MEDIA PRESENTATION AT MULTIPLE RECIPIENTS;
Innes et al. (US-20150334471-A1) MULTIPLE SIMULTANEOUS AUDIO VIDEO DATA DECODING.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453